DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             KARLA SOTOMAYOR,
                                    Appellant,

                                         v.

      JAMES BATMASIAN, an individual d/b/a Investments, Ltd., MARTA
    BATMASIAN, an individual d/b/a Investments, Ltd., LSA MANAGEMENT,
              INC., and DARON TERSAKYAN, an individual,
                                    Appellees.

                                 No. 4D17-2344

                              [November 15, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie Rowe, Judge; L.T. Case No. 2014CA007354.

   Chris Kleppin and Chelsea A. Lewis of Glasser & Kleppin, P.A.,
Plantation, for appellant.

    Heather E. Kruzyk of Simon & Sigalos, LLP, for appellees.

PER CURIAM.

    We reverse the trial court’s order imposing attorney’s fees as a
sanction. 1 The court sanctioned appellant based on her attorney’s
violation of a court order. The sanction order fails to comply with the
requirements of Moakley v. Smallwood, 826 So. 2d 221 (Fla. 2002). In
addition, there was insufficient evidence to support the amount of fees
imposed by the court. See Tutor Time Merger Corp. v. MeCabe, 763 So. 2d
505 (Fla. 4th DCA 2000).

    Reversed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.


1 This case was filed as a petition for writ of certiorari. We treat the petition as
an appeal from a final order on a collateral issue. Ruppel v. Gulf Winds
Apartments, Inc., 508 So. 2d 534, 535 (Fla. 2d DCA 1987) (“An attorney fee award
is deemed final for purposes of appeal from that order.”).
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2